Executive Officer Version


PENTAIR PLC 2012 STOCK AND INCENTIVE PLAN
GRANT AGREEMENT
STOCK OPTIONS


[Name of Grantee]:


The Compensation Committee has awarded you the following grant under the Pentair
plc 2012 Stock and Incentive Plan (the “Plan”).


Grant Information


Number of Stock Options Granted: ______________


Expiration Date: 10th anniversary of the Date of Grant


Vesting Schedule: The options vest over the following schedule:


1/3 of the options on the first anniversary of the Date of Grant
1/3 of the options on the second anniversary of the Date of Grant
1/3 of the options on the third anniversary of the Date of Grant


Type of Option: Incentive stock options to the extent permitted under the Plan


Specific terms of this grant not described above, such as the Date of Grant and
the Grant Price, are set forth in the cover letter that accompanies this grant
agreement.


Terms and Conditions of this Grant


•
Your Stock Options may be exercised only after they become vested. Your Stock
Options may not be exercised after the expiration date set forth above, or the
earlier date that these Stock Options terminate in connection with your
termination of service in accordance with the terms of the Plan. Stock Options
can only be exercised if the Fair Market Value of the Shares being exercised
exceeds the grant price for those Shares. Only whole Shares will be issued; any
fractional Share otherwise issuable under this award will be rounded up to the
nearest whole Share.



•
If your service with the Company terminates (for any reason except for Cause),
you may exercise those Stock Options which have vested as of the last day of
your service for up to 90 days after your termination date or, if earlier, the
expiration date of the Stock Options. Exceptions are made for termination of
service due to such reasons as death, Retirement or Disability, in accordance
with the terms of the Plan. If your service with the Company terminates for
Cause, all of your Stock Options (both vested and unvested) shall terminate no
later than your last day of service. In addition, if after your service
terminates the Company determines that your service could have been terminated
for Cause had all relevant facts been known at the time of your termination,
then the Company may terminate all of your Stock Options (whether vested or
unvested) immediately upon such determination, and you will be prohibited from
exercising your Stock Options thereafter. In such event, you will be notified of
the termination of your Stock Options.



•
You have no shareholder rights (e.g. dividends, voting) with respect to the
underlying Shares you may purchase by the exercise of these Stock Options until
after you have purchased the Shares.



•
You must pay the grant price and any applicable withholding taxes due upon
exercise by one of the methods available under the Company’s exercise
procedures, which may include (1) paying by cash or check, (2) swapping
previously-acquired mature Shares or (3) arranging a cashless exercise through
the Company’s designated broker. Please refer to the relevant materials provided
by the plan administrator for more details.



General


•
The grant of this Plan award to you does not limit in any way the right of the
Company to terminate your service at any time for any reason, nor does it
guarantee you will receive Plan awards in subsequent years.



•
The vesting of this award may be suspended or delayed as a result of a leave of
absence.



•
In addition to the terms and conditions contained in this grant agreement, this
award is subject to the provisions of the Plan document and Prospectus as well
as applicable rules and regulations issued under local tax and securities laws
and New York Stock Exchange rules. Capitalized terms used in this grant
agreement have the meanings given in the Plan.



•
If the Compensation Committee of the Pentair plc Board of Directors (the
“Committee”) determines that recoupment of incentive compensation paid to you
pursuant to this grant agreement is required under any law or any recoupment
policy of the Company, then your Stock Options will terminate immediately on the
date of such determination to the extent required by such law or recoupment
policy, any prior exercise of your Stock Options may be deemed to be rescinded,
and the Committee may recoup any such incentive compensation in accordance with
such recoupment policy or as required by law. The Company shall have the right
to offset against any other amounts due from the Company to you the amount owed
by you hereunder.



•
The Committee may amend or modify the Plan at any time but generally such
changes will apply to future Plan awards. The Committee may also amend or modify
this award, but most changes will require your consent.



•
As a condition to the grant of this award, you agree (with such agreement being
binding upon your legal representatives, guardians, legatees or beneficiaries)
that this agreement will be interpreted by the Committee and that any
interpretation by the Committee of the terms of this agreement or the Plan, and
any determination made by the Committee under this agreement or the Plan, will
be final, binding and conclusive.

•
If you are an officer or other employee of the Company and this option is
designated as an “incentive stock option” and if you sell Shares which were
acquired through the exercise of this option within two years from the date of
grant or one year from the date of exercise, you must notify the Company’s stock
plan administrator of the sale to permit proper treatment of the compensation
expense.



•
For purposes of this agreement, the word “Company” means Pentair plc or any of
its subsidiaries or any of their business units.



Confidentiality, Non-Competition, Non-Solicitation and Non-Disparagement
As a result of your intimate familiarity with proprietary and confidential
information of the Company, this grant agreement is subject to the restrictions
set forth below. Any violation of these sections will result in a rescission of
the Award made under this grant agreement and a forfeiture of any rights you
have with respect thereto.


•
Confidentiality. You agree that you will treat during employment and thereafter,
as private and privileged, any information, data, figures, projections,
estimates, marketing plans, customer lists, lists of contract workers, tax
records, personnel records, accounting procedures, formulas, contracts, business
partners, alliances, ventures and all other confidential information you acquire
while working for the Company. You agree that you will not release any such
information to any person, firm, corporation or other entity at any time, except
as may be required by law, or as agreed to in writing by the Company. You
acknowledge that any violation of this non-disclosure provision shall entitle
the Company to appropriate injunctive relief and to any damages which it may
sustain due to the improper disclosure. However, you shall not be held in breach
of this provision if you disclose confidential information to a federal, state
or local government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law.

•
Non-Solicitation. You agree that, for a twenty-four (24) month period following
your termination (voluntary or involuntary) from the Company, you will not, for
yourself or any third party, directly or indirectly, (i) solicit or accept
competitive business from any customer of the Company, or (ii) solicit any
employee of the Company for the purpose of hiring such person or otherwise
entice, induce or encourage, directly or indirectly, any such employee to leave
their employment.

You agree that engaging in any of the following activities will be a violation
of the above paragraph: (1) soliciting for a hire or soliciting for retainer as
an independent consultant or as contingent worker any employee of the Company;
(2) participating in the recruitment of any employee of the Company; (3) serving
as a reference for an employee of the Company; (4) offering an opinion regarding
the candidacy as a potential employee, independent consultant or contingent
worker of an individual employed by the Company; (5) assisting or encouraging
any third party to pursue an employee of the Company for potential employment,
independent consulting or contingent worker opportunities; or (6) assisting or
encouraging any employee of the Company to leave their current position in order
to be an employee, independent consultant or contingent worker for a third
party.
•
Non-Competition. You agree that, for a twenty-four (24) month period following
your termination (voluntary or involuntary) from the Company, you will not, for
yourself or for any third party, directly or indirectly, in whole or in part,
provide services, whether as an employee, employer, owner, operator, manager,
advisor, consultant, agent, partner, director, stockholder, officer, volunteer,
intern, or any other similar capacity, to any entity anywhere in the World
engaged in a business that is competitive with the Company. Notwithstanding the
prior sentence, you are not prohibited from providing services to a competing
entity if: (1) the duties and services provided by you to the competitor are
not, in whole or in part, substantially similar to the duties and services you
provided to the Company; and (2) the duties and services provided by you to the
competitor are not reasonably likely to cause you to reveal trade secrets,
know-how, customer lists, customer contracts, customer needs, business
strategies, marketing strategies, product development, proprietary information
and confidential information concerning the business of the Company. Nothing in
this grant agreement prohibits you from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
your ownership represents a passive investment and that you are not a
controlling person of, or a member of a group that controls, the corporation.

•
Non-Disparagement. You agree that you will not make disparaging remarks of any
sort or otherwise communicate any disparaging comments to any other person or
entity, about the Company and any of its divisions, subsidiaries, predecessors
and successors, and any affiliated entities and persons, and all of their
respective past and present employees, agents, insurers, officials, officers and
directors. However, you shall not be held in breach of this provision if you
disclose confidential information to a federal, state or local government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law.

•
Effect of Breach. By accepting this award, you agree that in light of the award
conferred to you under this grant agreement, the narrow and restrictive
covenants imposed above are reasonable and will not result in any hardship to
you. Further, you acknowledge and agree that a breach of any obligation under
this grant agreement will result in irreparable injury to the Company and that
such harm may not be compensable entirely with monetary damages. The Company
reserves all rights to seek any and all remedies and damages permitted under
law, including, but not limited to, injunctive relief, equitable relief and
compensatory damages. In connection with any suit at law or in equity under this
grant agreement, the Company shall be entitled to an accounting, and to the
repayment of all profits, compensation, commissions, fees, or other remuneration
which you or any other entity or person has either directly or indirectly
realized on its behalf or on behalf of another and/or may realize, as a result
of, growing out of, or in connection with the violation which is the subject of
the suit. Further, in the event of your breach of the above sections, you shall
disgorge the value of all payments and benefits conferred to you by virtue of
this grant agreement, including, but not limited to, the cash or shares awarded.
In addition to the foregoing, the Company shall be entitled to collect from you
any reasonable attorney’s fees and costs occurred in brining any action against
you or otherwise to enforce the terms of this grant agreement.






